Motion Granted; Dismissed and Memorandum Opinion filed April 14, 2015.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-15-00043-CV

     REGINALD J. HUNTER AND NEKISHA T. HUNTER, Appellants
                                           V.
THE BANK OF NEW YORK MELLON FKA THE BANK OF NEW YORK,
 AS TRUSTEE FOR THE CERTIFICATE HOLDER OF CWABS, INC.,
     ASSET-BACKED CERTIFICATES SERIES 2007-4, Appellee

                    On Appeal from the 190th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-55014

               MEMORANDUM                        OPINION
      This is an attempted appeal from an order signed December 8, 2014,
granting appellee’s application to proceed with an expedited foreclosure under
Texas Rule of Civil Procedure 736. On April 1, 2015, appellee filed a motion to
dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a). Appellants
have not filed a response to the motion.
      An order granting an application filed pursuant to Rule 736 is not subject to
appeal. Tex. R. App. P. 736.8(c). Any challenge to a Rule 736 order must be made
in a separate suit filed in a court of competent jurisdiction. Id. We have no
discretion to do anything but dismiss an attempted appeal from a Rule 736 order.
Grant–Brooks v. FV–1, Inc., 176 S.W.3d 933, 933 (Tex. App.—Dallas 2005, pet.
denied); see also Barriere v. Am. Serv. Mortg. Co., No. 14–10–00617–CV, 2010
WL 3504755, at *1 (Tex. App.—Houston [14th Dist.] Sept. 9, 2010, no pet.)
(mem. op.).

      Therefore, we grant appellee’s motion. The appeal is ordered dismissed for
want of jurisdiction.

                              PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Busby.




                                        2